164 F.2d 1021 (1948)
WILLIAM GOLDMAN THEATRES, Inc.,
v.
LOEW'S, Inc., et al.
No. 9324.
Circuit Court of Appeals, Third Circuit.
Argued October 21, 1947.
Decided January 6, 1948.
*1022 Bernard Segal, of Philadelphia, Pa. (Wm. A. Schnader, J. Pennington Straus, and Schnader, Kenworthey, Segal & Lewis, all of Philadelphia, Pa., on the brief), for petitioners.
Joseph M. Proskauer, (Morris Wolf and J. Alvin Van Bergh, all of Philadelphia, Pa., on the brief), for Warner appellants.
William A. Gray, of Philadelphia, Pa. (Francis T. Anderson, Lester J. Schaffer, Robert Dechert, and Barnes, Dechert, Price, Smith & Clark, all of Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, MARIS, and McLAUGHLIN, Circuit Judges.
PER CURIAM.
The appellants insist that this court should review its previous decision, 3 Cir., 150 F.2d 738 and in effect reverse itself because, it is said, the court below on remand modified certain essential findings of fact. This, the appellants contend, necessitates a judgment in the appellants' favor under Schad v. Twentieth Century-Fox Film Corporation, 3 Cir., 136 F.2d 991. Out of an abundance of caution we have reexamined our previous ruling in the light of the entire record and find it to be correct. We are of the opinion now, as we were of the opinion then, that the principles of Interstate Circuit v. United States, 306 U.S. 208, 225, 227, 59 S.Ct. 467, 83 L.Ed. 610, rule the case at bar.
The appellants assert also that the injunction entered by the court below was too wide in scope. The sweep of the injunction is broad but in view of all the circumstances we cannot say that the learned trial judge abused his legal discretion in entering the decree.
We find also, contrary to the assertions of the appellants, that the evidence offered was competent and sufficient to prove the appellee's damages under Bigelow v. R.K.O. Radio Pictures, 327 U.S. 251, 66 S.Ct. 574, 90 LEd. 652. Cf. the earlier decisions in Eastman Kodak Co. v. Southern Photo Material Co., 273 U.S. 359, 379, 47 S.Ct. 400, 71 L.Ed. 684, and Story Parchment Co. v. Paterson Parchment Paper Co., 282 U.S. 555, 563, 51 S.Ct. 248, 75 L.Ed. 544. This phase of the case at bar is most competently analyzed, as are its other aspects, in the opinion of the court below. See William Goldman Theatres, Inc. v. Loew's Inc., D.C., 69 F.Supp. 103.
The judgment appealed from will be affirmed.